Per Curiam,
On December 16, 1916, the appellee executed a mortgage to the appellant, for $1,900, which was duly recorded. This-bill was filed to compel him to pay a prior and smaller mortgage, held by Loretta S. Powell, on the ground that he had agreed to do so out of the proceeds of the mortgage given to him by the appellee. He placed the proceeds of it in the hands of Larned & Son, real estate and loan agents, doing business in the City of Wilkes-Barre, but they failed to pay the prior mortgage, and it remains a lien against appellee’s property. While the court below did not grant the specific relief prayed for, its decree enjoins the appellant from collecting the mortgage given to him by the appellee until the Powell *402mortgage and the indebtedness represented by it is paid or otherwise extinguished by him, or at his instance. In view of the facts found this decree properly followed the prayer “for other and further relief.” The learned chancellor found that shortly before the appellee executed her mortgage to the appellant he called at her home with one of the Larneds, who introduced him as the man who was about to lend her the money to pay off the Powell mortgage; that in response to appellee’s inquiry whether the mortgage which she contemplated executing in favor of the appellant would settle the Powell mortgage, he replied that Larned looked after his business and would see that everything was all right; that the Larneds had transacted business for him for many years; that they would see he would get a first lien and that if they did not do so he would not lend the money. If authority be needed in support of the decree which followed these facts, it will be found in Powell v. Old Hickory Building and Loan Association, 252 Pa. 587.
Decree affirmed at appellant’s costs.